    Case 1:15-cv-02739-LAP Document 175 Filed 09/24/20 Page 1 of 5




       TELEPHONE: 1-212-558-4000
                                                                  125 Broad Street
        FACSIMILE: 1-212-558-3588
          WWW.SULLCROM.COM                                  New York, New York 10004-2498
                                                                               ______________________


                                                                LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                 BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                       BEIJING • HONG KONG • TOKYO

                                                                           MELBOURNE • SYDNEY




                                                                September 24, 2020

Via ECF

The Honorable Loretta A. Preska,
      United States District for the Southern District of New York,
             500 Pearl Street,
                     New York, NY 10007.

                  Re:        Petersen Energía Inversora S.A.U. v. Argentine Republic and YPF
                             S.A., No. 15 Civ. 2739 (LAP) (“Petersen”); Eton Park Capital
                             Management, L.P. et al. v. Argentine Republic and YPF S.A., No.
                             16 Civ. 8569 (LAP) (“Eton Park”)

Dear Judge Preska:

               Pursuant to Rule 28(b) of the Federal Rules of Civil Procedure and the
Hague Convention on the Taking of Evidence Abroad in Civil or Commercial Matters
(“Hague Convention”), Defendants the Argentine Republic (“Argentina” or the
“Republic”) and YPF S.A. (“YPF,” and together with the Republic, “Defendants”)
respectfully request that the Court enter the attached proposed orders (attached hereto as
Exhibits 1 and 2) requesting the assistance of the Argentine courts in obtaining documents
and testimony from Enrique Eskenazi, Sebastián Eskenazi, Matías Eskenazi Storey, and
Ezequiel Eskenazi Storey (the “Eskenazi Family”).1

               As discussed more fully below, the members of the Eskenazi Family are
central witnesses in this case. Defendants recently learned from Plaintiffs that they do not
have (and thus will not be producing) documents or communications involving the
Eskenazi Family for the key periods at issue in this litigation, and that they are unable to

1
        In order to facilitate processing under Argentine procedures, we are requesting
separate letters of request for documents and for testimony. We also understand that, under
Argentine procedural rules, the list of questions for testimonial evidence is not disclosed
to the witness in advance. In order to prevent disclosure to the witnesses, Defendants
respectfully propose to attach the questions to the letter of request before transmitting the
request to the Argentine central authority. If Your Honor wishes to review the questions,
Defendants would request the opportunity to submit them for in camera review.
 Case 1:15-cv-02739-LAP Document 175 Filed 09/24/20 Page 2 of 5




 The Honorable Loretta A. Preska                                                         -2-


produce them for depositions. Thus, Defendants must rely on the Hague Convention
procedures to obtain this evidence. Plaintiffs do not oppose this request.

                                    BACKGROUND
               The Eskenazis were the owners of Plaintiffs Petersen Energía Inversora
S.A.U. (“PEISA”) and Petersen Energía S.A.U. (“PESA” and together with PEISA,
“Petersen”) prior to these entities entering liquidation. (See Petersen Compl. ¶ 36
(describing Sebastián Eskenazi as a “part owner of Petersen”); Petersen ECF No. 27-10
(May 2011 Stock Purchase Agreement) at 4 (Petersen Energía S.A.U. is “a company fully
held by the Eskenazi Family”).) In 2008, the Eskenazi Family, who are Argentine citizens
and owners of banking and construction businesses, sought to expand their financial empire
by acquiring ownership of YPF. They formed a Spanish company, PESA, which was
wholly owned by another Spanish company, PEISA, to purchase their stake in YPF. After
Petersen acquired its stake in YPF, Sebastián Eskenazi was installed as YPF’s CEO.
(Petersen Compl. ¶ 36.)

                Petersen claims it relied on the YPF Bylaws when it made its decision to
invest in YPF. (See Petersen Compl. ¶ 29.) Defendants dispute this allegation and intend
to test it. (See Argentina’s Answer & Affirmative Defenses ¶ 29, Petersen ECF No. 98;
YPF’s Answer & Affirmative Defenses ¶ 29, Petersen ECF No. 99.) At the time of
Petersen’s acquisition of YPF shares in 2008, there were numerous press reports that the
Republic might renationalize YPF. Petersen ultimately acquired its shares, following a
“beauty contest” for the sale of YPF, through a series of private agreements with Repsol—
as opposed to acquiring them on the open market. (See Petersen Compl. ¶¶ 6, 28, 30.) But
Petersen borrowed virtually all of the amount it paid to acquire its stake and was highly
dependent on an enormous dividend from YPF to maintain its solvency. (See Petersen
Compl. ¶ 6); see also Petersen Energia Inversora S.A.U. v. Argentine Republic & YPF
S.A., 895 F.3d 194, 201 (2d Cir. 2018) (“Petersen often used . . . dividends to make
payments on the loans it used to finance the purchase of YPF stock.”).

                Petersen also negotiated for and obtained a robust indemnity from Repsol.
In a “Supplemental Agreement” signed the day Petersen acquired its shares, the parties
agreed that if, within five years, Repsol did not (i) maintain ownership of at least 50.01%
of the capital stock of YPF or (ii) perform the acts required to approve the bi-annual
distribution of 90% of YPF’s profits, Repsol would, among other things, buy back the
shares and repay the loans Petersen had taken out to acquire them. (Ex. 1 (Feb. 2008
Supplemental Agreement) § 2.)

               After the Republic, by an Act of Congress, temporarily occupied Repsol’s
shares of YPF in 2012 and YPF ceased paying the huge dividend Repsol and Petersen had
agreed to, Petersen defaulted on its loans and declared bankruptcy in Spain. (See Petersen
Compl. ¶¶ 41-42, 46.) As far as the record now reflects, however, Petersen did not attempt
 Case 1:15-cv-02739-LAP Document 175 Filed 09/24/20 Page 3 of 5




 The Honorable Loretta A. Preska                                                         -3-


to enforce the indemnification provision in its 2008 agreement with Repsol. Defendants
are entitled to explore why this is the case.

                As the “owner[s] of Petersen” (Petersen Compl. ¶ 36) during the most
relevant time periods here, members of the Eskenazi Family are thus central to this
litigation. Plaintiffs informed Defendants on August 27, 2020 that they would not produce
the Eskenazi Family for depositions by notice because they “do not control them” and “do
not represent them.” (Ex. 2.) On September 9, Plaintiffs informed Defendants that they
were not in possession of the Eskenazi Family’s documents and communications. On
September 10, Plaintiffs informed Defendants that they would not oppose this Hague
Convention application.

                                     ARGUMENT
                Under the Hague Convention, United States courts may “request the
competent authority of another Contracting State, by means of a Letter of Request, to
obtain evidence, or to perform some other judicial act.” See Villella v. Chem. & Mining
Co. of Chile Inc., 2018 WL 2958361, at *2 (S.D.N.Y. June 13, 2018) (Ramos, J.) (quoting
Hague Convention, Chapter I, Article 1, reprinted at 28 U.S.C. § 1781); see also Fed. R.
Civ. P. 28 (b)(1)(A) (“A deposition may be taken in a foreign country under an applicable
treaty or convention”). A party seeking evidence through the Hague Convention must
“demonstrate[e] that proceeding in that manner is ‘necessary and appropriate.’” Metso
Minerals Inc. v. Powerscreen Int’l Distribution Ltd., 2007 WL 1875560, at *3 (E.D.N.Y.
June 25, 2007) (Boyle, J.). “That burden is not great, however, since the [Hague]
‘Convention procedures are available whenever they will facilitate the gathering of
evidence by the means authorized in the Convention.’” Id. (quoting Societe Nationale
Industrielle Aérospatiale v. U.S. Dist. Ct. S. Dist. Iowa, 482 U.S. 522, 541 (1987));
see Villella, 2018 WL 2958361, at *3 (explaining the burden “is not a heavy one”).

               Letters of request under the Hague Convention are an “appropriate
mechanism” to obtain evidence from witnesses who cannot be compelled to appear in a
United States court. Elliott Assocs. v. Republic of Peru, 1997 WL 436493, at *2 (S.D.N.Y.
Aug. 1, 1997) (Sweet, J.) (citing Aerospatiale, 482 U.S. at 541); see also Lantheus Med.
Imaging, Inc. v. Zurich Am. Ins. Co., 841 F. Supp. 2d 769, 781 (S.D.N.Y. 2012) (Cott, J.).
Where, as here, members of the Eskenazi Family are not U.S. citizens, not parties to this
action, and apparently not otherwise subject to the jurisdiction of this Court, letters of
request under the Hague Convention “may be the only means” by which the requested
evidence may be obtained. See Metso Minerals Inc., 2007 WL 1875560, at *3.

              In considering an application for issuance of letters of request, U.S. courts
apply “the relevance standards of Rule 26 of the Federal Rules of Civil Procedure.”
Blagman v. Apple, Inc., 2014 WL 1285496, at *4 (S.D.N.Y. Mar. 31, 2014) (Francis, J.).
Thus, courts “routinely” issue letters of request upon a reasonable showing that the
evidence sought may be relevant. See, e.g., Netherby Ltd. v. Jones Apparel Grp., Inc.,
 Case 1:15-cv-02739-LAP Document 175 Filed 09/24/20 Page 4 of 5




 The Honorable Loretta A. Preska                                                           -4-


2005 WL 1214345, at *1 (S.D.N.Y. May 18, 2005) (Lynch, J.) (granting request for letters
of request for assistance from Canadian courts where the request “may uncover relevant
evidence”); FDIC v. Even Int’l Corp., 1992 WL 35927, at *2 (S.D.N.Y. Feb. 20, 1992)
(Keenan, J.) (granting application for issuance of letters of request “to obtain documentary
evidence from Banco Central de la Republica Argentina [Central Bank of Argentina]”).

              Here, the documents and deposition testimony that Defendants seek from
the Eskenazi Family are highly relevant to the claims and defenses in this matter. Indeed,
the Eskenazi Family are central witnesses in this case.

                First, evidence from the Eskenazi Family is relevant to Defendants’
mitigation of damages defense. (See Argentina’s Answer & Affirmative Defenses at
pp. 23-26, 32-33, Petersen ECF No. 98.) For example, Petersen’s agreement with Repsol
guaranteed Petersen complete indemnification (Ex. 1 (Feb. 2008 Supplemental
Agreement) § 2), but Petersen appears to have never sought to invoke that indemnity.
Members of the Eskenazi Family are singularly positioned to provide evidence on this issue
and assist the Court in evaluating Defendants’ mitigation of damages defense.

                Second, the evidence sought from the Eskenazi Family is relevant to
Petersen’s understanding of and reliance on YPF’s Bylaws, and to Petersen’s acquisition
of YPF shares more generally. See Petersen Energía Inversora, S.A.U. v. Argentine
Republic, 2016 WL 4735367, at *1 (S.D.N.Y. Sept. 9, 2016) (Preska, J.) (“Particularly
relevant to the instant action are Sections 7 and 28 of the Bylaws.”). Specifically, despite
obtaining its YPF shares in private transactions with Repsol, Petersen alleges that it relied
on the tender offer provisions of the Bylaws. (See Petersen Compl. ¶¶ 27-30 (“Petersen
made its decisions to invest in YPF in justifiable reliance on the representations and
promises that Argentina and YPF made regarding the launching of a tender offer in the
event Argentina were to decide to renationalize YPF.”).) The Republic is entitled to test
these factual allegations through evidence from the Eskenazi Family concerning the bases
for Petersen’s acquisition of YPF shares.

              Third, members of the Eskenazi Family are fact witnesses who possess
evidence concerning the intervention and expropriation of YPF as well as the Republic’s
alleged “campaign to devalue” YPF’s shares. (Petersen Compl. ¶¶ 31-34.) Sebastián
Eskenazi was YPF’s CEO at the time and Petersen alleges that the Republic replaced
Sebastián Eskenazi and other members of YPF’s management. (Petersen Compl. ¶ 36.)

                Further, the Eskenazi Family, as the former owners of Petersen, possess
evidence that is relevant to Defendants’ standing defense. The Spanish bankruptcy receiver
executed an agreement on behalf of Petersen with Prospect Investments LLC (“Prospect”),
a wholly owned subsidiary of Burford Capital, pursuant to which Prospect acquired
complete control over this litigation. (See Petersen ECF No. 27-17, Petersen Compl. ¶ 47.)
Documents surrounding this transaction refer to it as a “sale” or “acqui[sition].” Evidence
 Case 1:15-cv-02739-LAP Document 175 Filed 09/24/20 Page 5 of 5




 The Honorable Loretta A. Preska                                                        -5-


from the Eskenazi Family is relevant to whether Petersen is in fact the owner of the claim
that it purports to prosecute.

                                    CONCLUSION

               Defendants respectfully request that the Court grant their Motion for
Issuance of Letters of Request.



Dated: September 24, 2020
       New York, New York

Respectfully submitted,

 /s/ Robert J. Giuffra, Jr.                       /s/ Michael A. Paskin
 Robert J. Giuffra, Jr.                           Michael A. Paskin
 Sergio J. Galvis                                 Damaris Hernández
 Joseph E. Neuhaus                                Cravath, Swaine & Moore LLP
 Thomas C. White                                  825 Eighth Avenue
 Elizabeth A. Cassady                             New York, NY 10019-7475
 Jason E. Kornmehl
 Sullivan & Cromwell LLP                          Counsel for YPF S.A.
 125 Broad Street
 New York, NY 10004-2498

Counsel for Argentine Republic

cc:    Counsel of Record
